DETAILED ACTION
Claims 1-9 and 11 were rejected in Office Action mailed 02/15/2022. 
Applicant filed a response 05/12/2022, amended claim 1, canceled claims 3, 4, 9, and 11, and added claim 12. 
Claims 1, 2, 5-8, 10, and 12 are pending. 
Claim 10 is withdrawn. 
Claims 1, 2, 5-8, and 12 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that the amendments to the Specification filed 5/12/2022 recite “At page 14, please replace paragraph [0031] with the following paragraph …”. However, it appears Applicant intends to substitute paragraph [0036] with the paragraph disclosed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (WO 2017217320 A1; the citation of the prior art in this rejection refer to US 2019/0112489 A1 used for English translation; hereinafter Shimizu), in view of Kato et al. (WO 2013115367 A1; hereinafter Kato), in view of evidence by BIOdotEDU: Lipids and Polysaccharides (hereinafter BIOdotEDU).
	The Examiner has provided a machine translation of WO 2013115367 A1 in Office Action mailed 02/15/2022. The citations of the prior art in this rejection refer to the machine translation.

Regarding claims 1-2 and 7-8, Shimizu teaches a liquid composition used for surface modification applications (i.e., surface treatment agent), containing a surface treatment agent and a non-aqueous organic solvent, and may further contain a base (Shimizu, [0093]),
wherein examples of the non-aqueous organic solvent include hydrocarbons such as hexane, heptanes, and octane (Shimizu, [0107]) (i.e., wherein the solvent comprises a linear aliphatic hydrocarbon having 6 to 8 carbons, such as octane, which one ordinary skill in the art would understand to refer to n-octane), 
wherein in the case where the liquid composition contains a silylating agent as a surface treatment agent, the non-aqueous organic solvent is preferably selected from the group comprising hydrocarbons (Shimizu, [0108]),
wherein the liquid composition may further contain a base (Shimizu, [0093]), wherein the base is selected from the group comprising pyridine, piperazine, and N-alkylmorpholine (Shimizu, [0154]) (i.e., nitrogen-containing basic compound).
Given that Shimizu discloses the solvent that overlaps the presently claimed solvent comprising an aliphatic hydrocarbon, including octane (Shimizu, [0107]), it therefore would be obvious to one of ordinary skill in the art, to use the solvent, which is both disclosed by Shimizu and encompassed within the scope of the present claims, and thereby arrive at the claimed invention.

Regarding claim 1, Shimizu further teaches wherein the base is selected from the group comprising pyridine and piperazine (Shimizu, [0154]), and wherein reaction between the silylating agent and the silanol group is accelerated by the base (Shimizu, [0159]).
However, Shimizu does not explicitly disclose wherein the nitrogen-containing basic compound or the salt thereof (B) contains at least one member selected from the group consisting of pyrrole, imidazole, triazole, tetrazole which may have an alkyl group or an aryl group, and benzotriazole which may have an alkyl group or an aryl group, as presently claimed.
With respect to the difference, Kato teaches a film-forming composition comprising a silicon compound and a solvent, and the hydrolysis and condensation of a hydrolysable silane in a non-alcohol solvent (Kato, abstract), such as n-octane (Kato, page 5, paragraph 7),
wherein the hydrolyzed condensate is a hydrolyzed condensate in which silanol groups in the hydrolyzed product undergo dehydration condensation and forms a polysiloxane (Kato, page 4, paragraph 3) (i.e., forming siloxane bonds);
wherein organic bases as hydrolysis catalysts include pyridine, pyrrole, and piperazine (Kato, page 5, line 6).
Kato is analogous art, as Kato is drawn to a film-forming composition (i.e., surface treatment agent) comprising a silicon compound and a solvent (Kato, abstract).
In light of the disclosure of Kato of the equivalence and interchangeability of using pyridine and piperazine as disclosed in Shimizu (Shimizu, [0154]), with pyrrole as presently claimed, it therefore would have been obvious to one of ordinary skill in the art to use pyrrole as the base in Shimizu, and thereby arrive claimed invention.	

Regarding claims 5-6, Shimizu further teaches wherein the silylating agent is preferably selected from the group consisting of silicon-containing compounds represented by the formula (R1)aSi(H)bX14-a-b (Shimizu, [0121]);
wherein R1 represents a monovalent organic group containing a hydrocarbon group having 1 to 18 carbon atoms (Shimizu, [0123]), which are strongly hydrophobic as evidenced by BIOdotEDU (i.e., hydrophobic group bonded to a silicon atom);
wherein X1 is a reactive site which reacts with the silanol group of the wafer to chemically bond the silylating agent with the silicon element of the silicon wafer through a siloxane bond (Shimizu, [0127]) (i.e., Si-O-Si bond; thus X1 represents a leaving group);
wherein a is an integer of 1 to 3, b is an integer of 0 to 2, and the sum of a and b is 1 to 3 (Shimizu, [0125]) (i.e., the silicon-containing compound can comprise one X1 substituent, and three substituents selected from organic groups and hydrogen atoms).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Kato as applied to claim 1 above, and further in view of Franz et al. (JP 2001302989 A; hereinafter Franz).
	The Examiner has provided a machine translation of JP 2001302989 A. The citations of the prior art in this rejection refer to the machine translation.
	
Regarding claim 12, Shimizu further teaches wherein the base is selected from the group comprising trialkylamine (Shimizu, [0154]), and wherein reaction between the silylating agent and the silanol group is accelerated by the base (Shimizu, [0159]).
However, Shimizu does not explicitly disclose wherein the nitrogen-containing basic compound or the salt thereof (B) contains at least one member selected from the group consisting of imidazole, triazole, tetrazole which may have an alkyl group or an aryl group, and benzotriazole which may have an alkyl group or an aryl group, as presently claimed.
With respect to the difference, Franz teaches a coating material composition (i.e., surface treatment agent) (Franz, abstract) comprising a resin having a silylated sulfonate group (Franz, [0006]) (i.e., silylating agent), wherein examples of such a resin include a polymerizable unsaturated monomer (a) having a silylated sulfonate group and another unsaturated monomer (b) is mixed with an organic solvent, wherein a typical example is an organic solvent-soluble resin produced by a copolymerization reaction (Franz, page 3, lines 12-17), wherein a hydrocarbon-based solvent includes aliphatic hydrocarbon solvents such as n-hexane, n-heptane, n-octane, and n-decane (Franz, page 6, fourth through sixth paragraphs) and,
wherein the reaction is preferably performed in the presence of a basic compound such as triethylamine (i.e., trialkylamine) or imidazole (Franz, page 3, lines 28-29). 
Franz is analogous art, as Franz is drawn to a coating material composition (i.e., surface treatment agent) (Franz, abstract) comprising a resin having a silylated sulfonate group (Franz, [0006]) (i.e., silylating agent).
In light of the disclosure of Franz of the equivalence and interchangeability of using trialkylamine as disclosed in Shimizu (Shimizu, [0154]), with imidazole as presently claimed, it therefore would have been obvious to one of ordinary skill in the art to use imidazole as the base in Shimizu in view of Kato, and thereby arrive claimed invention.
Response to Amendment
In response to the amendments in the specification, the previous specification objections are withdrawn from the record. 

In response to amendments, regarding “the nitrogen-containing basic compound or the salt thereof (B) contains at least one member selected from the group consisting of …” recited in amended claim 1, it is agreed that the previous 35 U.S.C. 103 rejections of Shimizu et al. (WO 2017217320 A1; hereinafter Shimizu), in view of evidence by BIOdotEDU: Lipids and Polysaccharides (hereinafter BIOdotEDU) would not meet the present claims. Therefore, the previous 35 U.S.C. 103 rejections over Shimizu in view of evidence by BIOdotEDU, and Shimizu in view of evidence by BIOdotEDU, as applied to claim 1, further in view of Kato et al. (WO 2013115367 A1; hereinafter Kato), are withdrawn from the record. However, the amendments necessitate new sets of 35 U.S.C. 103 rejections over Shimizu in view Kato, in view of evidence by BIOdotEDU, and Shimizu in view of Kato, further in view of Franz et al. (JP 2001302989 A; hereinafter Franz), as set forth above.

Applicant primarily argues:
"Shimizu neither teaches or suggests the nitrogen-containing basic compound or the salt thereof (B) recited in amended claim 1."
Remarks, p. 2
The Examiner respectfully traverses as follows:

One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant primarily argues that Shimizu does not expressly teach the claimed nitrogen-containing basic compound or the salt thereof (B) recited in amended claim 1. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Shimizu does not disclose the entire claimed invention. Rather, Kato is relied upon to teach claimed elements missing from Shimizu. See pages 3-5 of the Office Action above.

Applicant further argues:
“Kato merely discloses organic bases as hydrolysis catalysts used in the synthesis of silicon compounds (a). One of ordinary skill in the art would readily appreciate that the hydrolysis catalyst is ultimately removed from the final product. Therefore, Kato fails to disclose or suggest a film-forming composition comprising an organic base.”
Remarks, p.2
The Examiner respectfully traverses as follows:
	Firstly, Applicant has not provided sufficient evidence, i.e., data, to support the position.
Further, neither Shimizu nor Kato disclose that a hydrolysis catalyst must be ultimately removed from the final product, i.e., a liquid composition.

Applicant further argues:
“BIOdotEDU fails to provide any disclosure that would address the deficiencies in the teachings of Shimizu in view of Kato.”
Remarks, p.2
The Examiner respectfully traverses as follows:
It is noted that while BIOdotEDU does not disclose all the features of the present claimed invention, BIOdotEDU is used as evidentiary reference, namely evidence that hydrocarbons are strongly hydrophobic, and therefore, it is not necessary for this evidentiary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.S.S./Examiner, Art Unit 1732
                                                                                                                                                       /CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732